 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 10Fabricating Engineers, Inc. 
and 
Local 708, Interna-
tional Union, United Automobile, Aerospace and 
Agricultural Implement Workers of America, 
(UAW) AFLŒCIO. 
Case 7ŒCAŒ46433
 January 26, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
AND WALSH The General Counsel seeks a default judgment in this 
case on the ground that the Respondent has failed to file 
an answer to the complaint.
  Upon a charge and an 
amended charge filed by the Union on July 22 and Octo-

ber 14, 2003, respectively, the General Counsel issued 
the complaint on October 23, 2003, against Fabricating 
Engineers, Inc., the Respondent, alleging that it has vio-

lated Section 8(a)(1) and (5) of the Act.  The Respondent 
failed to file an answer. 
On December 5, 2003, the General Counsel filed a 
Motion for Default Judgment with the Board.  On De-

cember 10, 2003, the Board i
ssued an order transferring 
the proceeding to the Board 
and a Notice to Show Cause 
why the motion should not be granted.  The Respondent 
filed no response.  The allegations in the motion are 
therefore undisputed. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
Ruling on Motion for Default Judgment 
Section 102.20 of the Board™s Rules and Regulations 
provides that the allegations in the complaint shall be 

deemed admitted if an answer is not filed within 14 days 

from service of the compla
int, unless good cause is 
shown.  In addition, the complaint affirmatively stated 
that unless an answer was file
d by November 6, 2003, all 
the allegations in the complaint would be considered 

admitted.  Further, the undisputed allegations in the Gen-

eral Counsel™s motion disclose that the Region, by letter 
dated November 13, 2003, notified the Respondent that 
unless an answer was received by November 20, 2003, a 
motion for default judgment would be filed. 
In the absence of good cause being shown for the fail-
ure to file a timely answer, we grant the General Coun-
sel™s Motion for Default Judgment. 
On the entire record, the 
Board makes the following 
FINDINGS OF 
FACT I.  JURISDICTION
 At all material times, the Respondent, a corporation, 
with offices and places of 
business in Davisburg and 
Flint, Michigan (the Michigan facilities), has been en-
gaged in the manufacture and nonretail sale of conveyor 

systems. 
During calendar year 2002, a representative period, the 
Respondent, in conducting its business operations, de-

rived gross revenues in excess of $500,000 and pur-
chased and received at its Michigan facilities goods val-
ued in excess of $50,000 directly from points outside the 

State of Michigan. 
We find that the Respondent is an employer engaged 
in commerce within the meaning of Section 2(2), (6), and 

(7) of the Act and that Local 708, International Union, 
United Automobile, Aerospa
ce and Agricultural Imple-
ment Workers of America, AFLŒCIO, is a labor organi-

zation within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES
 At all material times, John Cooper has held the posi-
tion of president and has been a supervisor of the Re-
spondent within the meaning of Section 2(11) of the Act 

and an agent of the Respond
ent within the meaning of 
Section 2(13) of the Act. 
The employees described in Exhibit A of the current 
collective-bargaining agreement constitute a unit appro-

priate for the purposes of collective bargaining within the 
meaning of Section 9(b) of the Act. 
Since at least 1975, and at a
ll material times, the Inter-
national Union, United Automobile, Aerospace and Ag-

ricultural Implement Worker
s of America, AFLŒCIO, 
has been the designated excl
usive collective-bargaining 
representative of the unit and has been recognized as 

such representative by the Respondent.  This recognition 

has been embodied in successive collective-bargaining 
agreements, the most recent of which is effective from 
May 1, 2002, through April 30, 2005. 
At all times since at least 
1975, based on Section 9(a) 
of the Act, the International Union has been the exclusive 

collective-bargaining representative of the unit. 
At all times material, the International Union has as-
signed its representative responsibilities with respect to 

the unit to the Charging Union. 
Since about April 2003, the Respondent, at its Michi-
gan facilities, failed to continue in effect all the terms and 

conditions of the collective-bargaining agreement by 
failing to remit to the Charging Union dues deducted 
from employees™ paychecks. 
Since about April 2003 the Respondent, at its Michi-
gan facilities, failed to continue in effect all the terms and 

conditions of the collective-bargaining agreement by 

failing to contribute money owed to its employees™ pen-
sion fund. 
The Respondent engaged in the conduct described 
above without the Charging Union™s consent. 
341 NLRB No. 6 
 FABRICATING ENGINEERS, INC. 11The terms and conditions of employment described 
above are mandatory subjects 
for the purposes of collec-
tive bargaining. 
Since about June 26, 2003, the Respondent has failed 
to bargain collectively and in good faith with the Charg-
ing Union over the effects of 
the closing of its Michigan 
facilities by, inter alia, failing to give adequate notice to 
the Charging Union of its de
cision to close the Michigan 
facilities. CONCLUSION OF 
LAW By the conduct described above, the Respondent has 
been failing and refusing to bargain collectively and in 

good faith with the exclusiv
e collective-bargaining repre-
sentative of its employees, and has thereby engaged in 

unfair labor practices aff
ecting commerce within the 
meaning of Section 8(a)(1) and (5) and Section 2(6) and 
(7) of the Act. 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, to remedy 

the Respondent™s unlawful failure and refusal to bargain 
with the Union about the effects of the Respondent™s 

decision to close its Michigan facilities, we shall order 
the Respondent to bargain with the Union, on request, 
about the effects of that decision.  Because of the Re-

spondent™s unlawful conduct, however, the unit employ-
ees have been denied an opportunity to bargain through 
their collective-bargaining re
presentative at a time when 
the Respondent might still have been in need of their 
services and a measure of balanced bargaining power 
existed.  Meaningful bargaining cannot be assured until 
some measure of economic strength is restored to the 
Union.  A bargaining order alone, therefore, cannot serve 

as an adequate remedy for the unfair labor practices 
committed. 
Accordingly, we deem it nece
ssary, in order to ensure 
that meaningful bargaining occurs and to effectuate the 

policies of the Act, to accompany our bargaining order 
with a limited backpay requirement designed both to 

make whole the employees fo
r losses suffered as a result 
of the violations and to recreate in some practicable 

manner a situation in which the parties™ bargaining posi-

tion is not entirely devoid of economic consequences for 
the Respondent.  We shall do so by ordering the Respon-
dent to pay backpay to the unit employees in a manner 

similar to that required in 
Transmarine Navigation 
Corp
., 170 NLRB 389 (1968), as clarified in 
Melody 
Toyota
, 325 NLRB 846 (1998).
1Thus, the Respondent shall pay unit employees back-
pay at the rate of their normal wages when last in the 

Respondent™s employ from 5 days after the date of this 
Decision and Order until occurrence of the earliest of the 
following conditions: (1) the date the Respondent bar-

gains to agreement with the Union on those subjects per-
taining to the effects of the closing of its Michigan facili-
ties on its unit employees; (2) a bona fide impasse in 

bargaining; (3) the Union™s failure to request bargaining 
within 5 business days after r
eceipt of this Decision and 
Order, or to commence negotiations within 5 business 

days after receipt of the Respondent™s notice of its desire 
to bargain with the Union; or (4) the Union™s subsequent 

failure to bargain in good faith. 
In no event shall the sum pa
id to these employees ex-
ceed the amount they would ha
ve earned as wages from 
the date of the closure of the Michigan facilities to the 
time they secured equivalent employment elsewhere, or 
the date on which the Respondent shall have offered to 

bargain in good faith, whichever occurs sooner.  How-
ever, in no event shall this sum be less than the employ-
ees would have earned for a 2-week period at the rate of 

their normal wages when la
st in the Respondent™s em-
ploy.  Backpay shall be based on earnings which the unit 
employees would no
rmally have received during the ap-
plicable period, less any net interim earnings, and shall 
be computed in accordance with 
F. W. Woolworth Co
., 
90 NLRB 289 (1950), with interest as prescribed in 
New 
Horizons for the Retarded
, 283 NLRB 1173 (1987). 
In addition, having found that the Respondent violated 
Section 8(a)(5) and (1) since April 2003, by failing and 
refusing to continue in effect all the terms and conditions 
of the current collective-ba
rgaining agreement by failing 
to remit to the Union dues deducted from the paychecks 
of employees in the unit, we shall order the Respondent 
to forward such withheld dues to the Union as required 

by the collective-bargaining ag
reement, with interest as 
prescribed in 
New Horizons for the Retarded
, supra. 
Further, having found that the Respondent violated 
Section 8(a)(5) and (1) since April 2003, by failing and 
refusing to continue in effect all the terms and conditions 
of the current collective-ba
rgaining agreement by failing 
                                                          
 1 See also 
Live Oak Skilled Care & Manor
, 300 NLRB 1040 (1990).  
The complaint and motion are less than
 clear with respect to whether the Respondent implemented the deci
sion to close its Michigan facili-ties or laid off the employees.  Thus, we do not know whether, or to 
what extent, the refusal to bargain about effects had an impact on em-
ployees.  In these circumstances, we shall permit the Respondent to 
contest the appropriateness of a 
Transmarine backpay remedy at the 
compliance stage.  See, e.g., 
Buffalo Weaving & Belting
, 340 NLRB 
No. 80 (2003); and 
ACS Acquisition Corp
., 339 NLRB No. 86 (2003). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 12to contribute money owed to its employees™ pension 
fund, we shall order the Respondent to make all contrac-
tually required pension fund contributions that have not 
been made since that date, including any additional 

amounts due the fund in accordance with 
Merryweather 
Optical Co
., 240 NLRB 1213, 1216 fn. 7 (1979).
2  The 
Respondent shall also be required to reimburse unit em-

ployees for any expenses ensuing from its failure to 
make the required contributions, as set forth in 
Kraft 
Plumbing & Heating
, 252 NLRB 891 fn. 2 (1980), affd. 
mem. 661 F.2d 940 (9th Cir. 1981), such amounts to be 
computed in the manner set forth in 
Ogle Protection Ser-
vice, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest as prescribed in 
New Horizons for 
the Retarded, 
supra. 
Finally, because the Respondent™s Michigan facilities 
have apparently closed, we shall order the Respondent to 
mail a copy of the attached notice to the Union and to the 

last known addresses of the unit employees who were 
employed by the Respondent at its Michigan facilities at 
any time since April 1, 2003, in order to inform them of 

the outcome of this proceeding. 
ORDER The National Labor Relations Board orders that the 
Respondent, Fabricating Engineers, Inc., Davisburg and 
Flint, Michigan, its officers, agents, successors, and as-
signs, shall 
1.  Cease and desist from 
(a) Failing and refusing to bargain collectively and in 
good faith with Local 708, International Union, United 

Automobile, Aerospace and Agricultural Implement 
Workers of America, AFLŒCI
O, concerning the effects 
on the unit employees of its d
ecision to close its Michi-

gan facilities. The unit is as described in Exhibit A of the 
most recent collective-bargai
ning agreement, effective 
May 1, 2002, through April 30, 2005. 
(b) Failing and refusing to continue in effect all the 
terms and conditions of the collective-bargaining agree-

ment by failing to transmit dues deducted from employee 
paychecks to the Union, and by failing to make pension 
fund contributions, as required by the collective-

bargaining agreement. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
                                                          
                                                           
2 To the extent that an employee 
has made personal contributions to 
a fund that are accepted by the fund
 in lieu of the employer™s delin-
quent contributions during the period of the delinquency, the Respon-
dent will reimburse the employee, but the amount of such reimburse-

ment will constitute a setoff to the amount that the Respondent other-
wise owes the fund. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) On request, bargain with the Union concerning the 
effects on the unit employees 
of the Respondent™s deci-
sion to close its Michigan facilities, and reduce to writing 
and sign any agreement reached as a result of such bar-
gaining. 
(b) Pay to the unit employees their normal wages for 
the period set forth in the remedy section of this decision. 
(c) Remit to the Union the dues that have been de-
ducted from employees™ paychecks since April 2003, in 
accordance with the collectiv
e-bargaining agreement, 
with interest, as set forth in the remedy section of this 

decision. (d) Make all required contributions to the pension fund 
that have not been made since April 2003, and reimburse 

the unit employees for any expenses ensuing from its 
failure to make the required contributions, with interest, 

in the manner set forth in the remedy section of this deci-
sion. (e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 

good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(f) Within 14 days after service by the Region, dupli-
cate and mail, at its own expense and after being signed 

by the Respondent™s authorized representative, copies of 
the attached notice marked ﬁAppendixﬂ
3 to the Union 
and all unit employees who were employed by the Re-

spondent at the time since April 1, 2003. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-

testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES
 Mailed by Order of the 
National Labor Relations Board 
An Agency of the Unite
d States Government 
  3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁMailed by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁMailed Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 FABRICATING ENGINEERS, INC. 13The National Labor Relations Board has found that we vio-
lated Federal labor la
w and has ordered us to mail and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail and refuse to ba
rgain collectively and 
in good faith with Local 708, International Union, United 

Automobile, Aerospace and Agricultural Implement 

Workers of America, AFLŒCI
O, concerning the effects 
on the unit employees of our decision to close our 

Michigan facilities.  The unit is as described in Exhibit A 

of the most recent collective-
bargaining agreement, ef-
fective May 1, 2002, through April 30, 2005. 
WE WILL NOT fail and refuse to continue in effect all 
the terms and conditions of 
the collective-bargaining 
agreement by failing to transmit dues deducted from em-

ployee paychecks to the Union, and by failing to make 
pension fund contributions, as required by the collective-

bargaining agreement. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, on request, bargain with the Union concern-
ing the effects on unit employ
ees of our decision to close 
our Michigan facilities, and reduce to writing and sign 
any agreement reached as a 
result of such bargaining. 
WE WILL pay unit employees limited backpay in con-
nection with our failure to bargain over the effects of our 

decision to close our Michigan facilities, as required by 
the Decision and Order of the National Labor Relations 
Board. 
WE WILL remit to the Union the dues that we have de-
ducted from unit employees™ paychecks since April 

2003, in accordance with 
the collective-bargaining 
agreement, with interest. 
WE WILL 
make all required contributions to the pen-
sion fund that have not been made since April 2003, and 
WE WILL
 reimburse the unit employees for any expenses 
ensuing from our failure to make the required contribu-

tions, with interest. 
FABRICATING 
ENGINEERS, INC.    